Case 3:19-cv-13480-RHC-MJH ECF No. 12, PageID.226 Filed 11/10/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


TRAVIS HARDEN, # 252251,

                      Petitioner,                       Case Number: 3:19-cv-13480

v.

WILLIS CHAPMAN,

                      Respondent.



     OPINION AND ORDER GRANTING RESPONDENT’S MOTION TO DISMISS THE
        PETITION FOR WRIT OF HABEAS CORPUS (ECF NO. 8) AND DENYING
                      CERTIFICATE OF APPEALABILITY

                                    I. INTRODUCTION

     Michigan prisoner Travis Harden (“Petitioner”) filed this habeas corpus petition under

28 U.S.C. § 2254. Petitioner, who is proceeding pro se, challenges a 2017 prison

disciplinary conviction which resulted in 20 days loss of privileges. The court holds that

Petitioner’s claims are not properly raised in a habeas petition and grants Respondent’s

motion to dismiss. The court also denies a certificate of appealability.

                                      II. Background

        In 1996, Petitioner was convicted by a Wayne County jury of second-degree

murder and sentenced to 20 to 50 years in prison. See People v. Harden, No. 199958,

2000 WL 33407197 (Mich. Ct. App. Sept. 1, 2000). His conviction was affirmed on

direct appeal. See id., People v. Harden, 463 Mich. 988 (Mich. March 27, 2001).

        In 2017, Petitioner was charged with a class one misconduct for threatening

behavior while incarcerated at the Cotton Correctional Facility. (ECF No. 9-4,
Case 3:19-cv-13480-RHC-MJH ECF No. 12, PageID.227 Filed 11/10/20 Page 2 of 4




PageID.59.) Following a hearing, Petitioner was found guilty and sanctioned with a loss

of privileges for 20 days. (Id. at PageID.60.) Petitioner filed a Request for Rehearing,

which was denied. (Id. at PageID.62-63.)

       Petitioner sought judicial review of the misconduct conviction in the Oakland

County Circuit Court. The court denied the petition for judicial review. (ECF No. 9-10,

PageID.74.) The Michigan Court of Appeals and Michigan Supreme Court denied

Petitioner’s applications for leave to appeal. Harden v. Russell, No. 345056 (Mich. Ct.

App. May 28, 2019); Harden v. Russell, 503 Mich. 1037 (Mich. May 28, 2019).

       Petitioner then filed the pending petition for habeas corpus relief. He argues that

the prison disciplinary proceeding violated his constitutional rights because he was not

permitted to meaningfully question witnesses and because the hearing officer’s decision

was arbitrary, capricious, and an abuse of discretion. Respondent has filed a motion to

dismiss on the ground that these claims are not properly filed in a habeas petition.

(ECF No. 8.) Petitioner maintains in his reply brief that a habeas petition is the proper

avenue to challenge the disciplinary proceeding because the misconduct conviction

impacts the duration of his confinement. (ECF No. 10.)


                                    III. DISCUSSION

       Petitioner’s challenge to his prison misconduct conviction is not properly raised in

a habeas corpus petition. A challenge to the “validity of any confinement or to

particulars affecting its duration are the province of habeas corpus.” Muhammad v.

Close, 540 U.S. 749, 750 (2004) (per curiam) (citing Preiser v. Rodriguez, 411 U.S. 475,

498 (1973)). Habeas corpus is not available to prisoners who are complaining only of

the conditions of their confinement or mistreatment during their legal incarceration. See

                                             2
Case 3:19-cv-13480-RHC-MJH ECF No. 12, PageID.228 Filed 11/10/20 Page 3 of 4




Thomas v. Eby, 481 F.3d 434, 438-39 (6th Cir. 2007). Petitioner’s claims concerning

his prison disciplinary conviction are cognizable in federal habeas corpus only if the

disciplinary conviction affected the duration of his sentence, which it did not. Skinner v.

Switzer, 562 U.S. 521, 535 n.13 (2011) (“[W]hen a prisoner’s claim would not

‘necessarily spell speedier release,’ that claim does not lie ‘at the core of habeas

corpus,’ and may be brought, if at all, under [42 U.S.C.] § 1983.”) (quoting Wilkinson v.

Dotson, 544 U.S. 74, 82 (2005)).

       Petitioner’s disciplinary conviction resulted only in the loss of privileges for 20

days. A prison misconduct conviction which results in the loss of privileges does not

impact the duration of a prisoner’s sentence. Johnson v. Unknown Coolman, R.U.O.,

102 F. App’x 460, 461 (6th Cir. 2004). Because Petitioner’s misconduct conviction does

not affect the length of his sentence, his claims “fall outside of the cognizable core of

habeas corpus relief.” Hodges v. Bell, 170 F. App'x 389, 393 (6th Cir. 2006). The

petition will be dismissed.

                         III. CERTIFICATE OF APPEALABILITY

       Before Petitioner may appeal the court’s decision, a certificate of appealability

must issue. See 28 U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). A certificate of

appealability may issue “only if the applicant has made a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). A petitioner must show “that

reasonable jurists could debate whether (or, for that matter, agree that) the petition

should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S.

473, 484 (2000) (citation omitted). In this case, reasonable jurists would not debate the



                                              3
Case 3:19-cv-13480-RHC-MJH ECF No. 12, PageID.229 Filed 11/10/20 Page 4 of 4




conclusion that the petition fails to state a claim upon which habeas corpus relief should

be granted. Therefore, the court denies a certificate of appealability.

                                     IV. CONCLUSION

       For the reasons set forth above, the court finds that Petitioner is not entitled to

habeas corpus relief. Accordingly,

       IT IS ORDERED that the motion to dismiss (ECF No. 8) is GRANTED and the

petition for a writ of habeas corpus and a certificate of appealability are DENIED.



                                                   S/Robert H. Cleland
                                                  ROBERT H. CLELAND
                                                  UNITED STATES DISTRICT JUDGE
Dated: November 10, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, November 10, 2020, by electronic and/or ordinary mail.

                                                   S/Lisa Wagner
                                                  Case Manager and Deputy Clerk
                                                  (810) 292-6522




                                              4
